Citation Nr: 1145927	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The issues of entitlement to service connection for ischemic heart disease, and entitlement to service connection for hypothyroidism, to include as secondary to ischemic heart disease, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In September 2005, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  After this claim was denied in a February 2006 rating decision, the Veteran perfected an appeal.  Pursuant to this claim, the Veteran was afforded a VA examination in July 2007.  The claim was certified to the Board for appellate review following an October 2007 supplemental statement of the case.

In April 2008, the Board remanded this claim in order to afford the Veteran a hearing that he requested in his substantive appeal.  While his claim was in remand status, the Veteran was scheduled for and he provided testimony at an October 2008 Board hearing.  The claim was then remitted to the Board for further appellate review.

In January 2009, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to request that the Veteran identify any relevant treatment records not already associated with his claims file, to include any relevant records generated as a result of his post-service employment.  Additionally, the Board found that the July 2007 VA examination failed to address whether the Veteran's current bilateral hearing loss was aggravated by his active duty service.  Further, the Board found that the July 2007 VA examiner did not indicate whether the results from the Veteran's inservice audiological tests were converted from the standard set forth by the American Standards Associated (ASA) to the those established by the International Standard Organization-American National Standards Institute (ISO-ANSI).  As such, the Board directed the RO to afford the Veteran a VA audiological examination in order to ascertain whether the Veteran's bilateral hearing loss was incurred in, aggravated by, or due to his active duty service.  The Board directed the RO to request that the VA examiner consider the results of inservice audiological testing as adjusted to meet ISO-ANSI standards.  While the Veteran's claim was in remand status, the RO requested and obtained relevant treatment records from the Veteran's post-service employer.  In January 2010, the Veteran underwent a VA audiological examination.  Thereafter, the Veteran's claim was denied in a March 2010 supplemental statement of the case before being remitted to the Board for further appellate review.

In July 2011, the Board found that the January 2010 VA examiner failed to opine as to whether the Veteran's bilateral hearing loss was aggravated by his active duty service.  Further, the Board expressed concern that the examiner did not adequately consider all of the Veteran's service treatment records.  Specifically, the January 2010 VA examiner only referenced the Veteran's June 1965 pre-induction examination and November 1967 separation examination.  In between these examinations, the Veteran underwent three other examinations, dated in December 1965, March 1966, and September 1967.  The results of each of these examinations showed significantly higher puretone thresholds than the November 1967 separation examination.  The fact that the November 1967 results were appreciably lower than the results of four previous examinations raised doubts about the accuracy of the November 1967 examination.  Based on the evidence of record, the Board was 

unable to determine if the results from the November 1967 examination were reliable and, thus, found that a remand was necessary in order to obtain a competent opinion.  This was especially necessary given that the audiological records from the Veteran's post-service employer demonstrated that he reported a history of military noise exposure in February 1972, which was only four years after his service separation.  Further, a contemporaneous audiological examination demonstrated that he had bilateral hearing loss for VA compensation purposes, and that the puretone thresholds were significantly higher than those from the November 1967 separation examination.  As such, the Board found that the January 2010 VA examination was inadequate for purposes of determining service connection.  Consequently, the Board found that, by not ensuring that the January 2010 VA examination was adequate, the RO did not substantially comply with the Board's January 2009 remand directives and, thus, a remand was required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board directed the RO to afford the Veteran another VA examination wherein the examiner fully considered all of the evidence of record; discussed the inconsistency between the findings from the November 1967 separation examination and the other audiological examinations of record; and specifically opined as to whether the Veteran's pre-existing hearing loss was aggravated by his active duty service.  The Board also directed the RO to request that the VA examiner provide a thorough rationale for any opinion rendered.

The Veteran was afforded a VA audiological examination in September 2011.  In reviewing the Veteran's relevant service treatment records, the examiner specifically referenced the Veteran's June 1965 pre-induction examination, his December 1965 examination, his September 1967 examination, and his November 1967 separation examination.  After detailing the Veteran's inservice and post-service occupational noise exposure, an audiological test was administered that demonstrated mild sloping to severe sensorineural hearing loss, bilaterally.  The examiner then opined as follows:

Review of [service medical records] indicated pre-existing bilateral hearing loss at the time of entrance to active 

service.  Hearing levels at [release from active duty] were essentially unchanged from those obtained at [entrance into active duty]; therefore, it is not likely that the hearing loss is a result of or was aggravated by military exposure.

The RO then readjudicated and denied the Veteran's claim in a September 2011 supplemental statement of the case prior to remitting it to the Board for further appellate review.

Unfortunately, based upon a longitudinal review of the Veteran's claims file, the Board finds that another remand is required.  Although the September 2011 VA examiner specifically mentioned the June 1965, December 1965, September 1967, and November 1967 examinations, there was no mention of the March 1966 examination.  Further, the examiner made a general reference to the Veteran's post-service treatment records, but did not specifically address the Veteran's February 1972 report of military noise exposure and the contemporaneous findings of bilateral hearing loss.  As such, it is not clear that the examiner considered all of the relevant evidence of record.  Further, there was no indication that the inservice audiological test results were converted to figures consistent with the ISO-ANSI standards.  Moreover, despite the Board's specific request, the VA examiner neglected to render an opinion as to the reliability of the November 1967 test results given the inconsistencies with the other audiological findings of record.  Finally, the VA examiner did not provide a thorough rationale for the opinion that the Veteran's bilateral hearing loss was not incurred in or aggravated by his active duty service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As such, the Board finds that the September 2011 VA examination is inadequate for purposes of determining service connection.  Accordingly, the Board finds that the RO did not substantially comply with the Board's July 2011 remand instructions because it failed to ensure that the VA examination was adequate.

RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with remand directives.  Id.  As such, the Board finds that a remand is required in order for the RO to afford the Veteran a VA examination that addresses all of the salient etiological questions present by the claim and addresses each of the Board's directives.

Further, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA audiological examination to determine if his current bilateral hearing loss is etiologically related to his active duty service.  The claims folder must be provided to and reviewed by the examiner.  The examiner must review all of the Veteran's relevant service treatment records, to specifically include, but not limited to, the examinations dated in June 1965, December 1965, March 1966, September 1967, and November 1967.  The examiner must also specifically consider the post-service evidence of record, including, but not limited to, the February 1972 audiological examination conducted pursuit to the Veteran's civilian employment.  After undertaking this review, the examiner must (1) convert the appropriate audiological findings from those meeting the ASA standards to findings that meet the standards set forth by the ISO-

ANSI; (2) indicate in the report that such a conversion was undertaken; and (3) opine as to whether the findings from the November 1967 examination are reliable given the findings from the other audiological examinations of record.  The examiner must then administer an audiological examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  Following a review of the Veteran's service and post-service treatment records, his military occupational specialty, his history of inservice and post-service noise exposure, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's current hearing loss was incurred in, aggravated by, or due to his military service, to include as due to exposure to acoustic trauma.  The RO must inform the examiner that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a 

determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

